
	
		II
		Calendar No. 367
		110th CONGRESS
		1st Session
		S. 289
		[Report No. 110–169]
		IN THE SENATE OF THE UNITED STATES
		
			January 12, 2007
			Mr. Warner (for himself,
			 Mr. Cardin, Ms.
			 Mikulski, Mr. Webb,
			 Mr. Casey, Mr.
			 Rockefeller, and Mr. Specter)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 17, 2007
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To establish the Journey Through Hallowed Ground National
		  Heritage Area, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Journey Through Hallowed Ground National Heritage Area
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Definitions.
					Sec. 3. Findings and
				purposes.
					Sec. 4. Journey Through Hallowed Ground
				National Heritage Area.
					Sec. 5. Authorities and duties of
				management entity.
					Sec. 6. Approval or disapproval of
				management plan.
					Sec. 7. Provision of financial and
				technical assistance.
					Sec. 8. Duties of other Federal
				entities.
					Sec. 9. Sunset for grants and other
				assistance.
					Sec. 10. Requirements
				for inclusion of private property.
					Sec. 11. Private property
				protection.
					Sec. 12. Use of Federal
				funds from other sources.
					Sec. 13. Authorization of
				appropriations.
				
			2.DefinitionsIn this Act:
			(1)Heritage
			 areaThe term Heritage Area means the Journey
			 Through Hallowed Ground National Heritage Area.
			(2)Management
			 entityThe term management entity means The Journey
			 Through Hallowed Ground Partnership, a Virginia nonprofit corporation referred
			 to in section 4(c), or its successor entity.
			(3)Management
			 planThe term management plan means the management
			 plan for the Heritage Area.
			(4)PartnerThe
			 term partner means—
				(A)a Federal, State,
			 or local governmental entity; and
				(B)an organization,
			 private industry, or individual involved in promoting the conservation and
			 preservation of the historical, cultural, and recreational resources of the
			 Heritage Area.
				(5)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			3.Findings and
			 purposes
			(a)FindingsThe
			 Congress finds the following:
				(1)Numerous sites of
			 significant American heritage are situated within the boundaries of the Journey
			 Through Hallowed Ground National Heritage Area established by section 4, which
			 runs from Gettysburg in the Commonwealth of Pennsylvania, generally along Route
			 15 in Maryland, looping to Harpers Ferry, West Virginia, back to the Route
			 15/231 area to Monticello in Albemarle County in the Commonwealth of
			 Virginia.
				(2)Included among the
			 numerous historically significant sites, structures, battlefields, and
			 districts are 8 homes of former United States Presidents, the largest
			 concentration of Civil War battlefields in the country, the greatest
			 concentration of rural historic districts in the country, 15 National Historic
			 Landmarks, two World Heritage Sites, 15 Main Street Communities, 11 units of
			 the National Park System, 52 Historic Districts, and a significant
			 concentration of Rural Historic Districts, which are collectively and
			 individually of national significance in the history of the United
			 States.
				(3)In 1996, a
			 collaborative public-private partnership, including the National Trust for
			 Historic Preservation, the National Park Service, Scenic America, private
			 citizens, and a four-State coalition of local and regional governmental and
			 private sector organizations, began an initiative to assess historic sites
			 along the Route 15 corridor and surrounding areas. The initiative issued a
			 comprehensive study of significant sites and structures (cataloguing over
			 13,000 buildings already on the National Register of Historic Places)
			 associated with Native American, African American, European American, Colonial
			 American, Revolutionary, and Civil War history, and concluded that the sites
			 possess historical, cultural, and architectural value of national significance
			 and retain a high degree of historical integrity.
				(4)The preservation
			 and interpretation of the sites within the Heritage Area will make a vital
			 contribution to the understanding of the development and heritage of the United
			 States for the education and benefit of present and future generations.
				(5)The Secretary of
			 the Interior is responsible for protecting the historical and cultural
			 resources of the United States.
				(6)There are
			 significant examples of those resources within the Heritage Area that merit the
			 involvement of the Federal Government to develop programs and projects, in
			 cooperation with the management entity and local and State governmental bodies,
			 to adequately conserve, support, protect, and interpret this heritage.
				(7)Partnerships
			 between Federal, State, and local governments, the regional entities of such
			 governments, the private sector, and citizenry offer the most effective
			 opportunities for the enhancement and management of the historical sites
			 throughout the four-State Heritage Area to promote the cultural and historical
			 attractions of the Heritage Area for visitors and the local economy.
				(8)The Journey
			 Through Hallowed Ground Partnership would be an appropriate management entity
			 for the Heritage Area.
				(b)PurposesThe
			 purposes of the Journey Through Hallowed Ground National Heritage Area
			 are—
				(1)to preserve,
			 support, conserve, and interpret the legacy of the American history created
			 along the Heritage Area;
				(2)to promote
			 heritage, cultural and recreational tourism and to develop educational and
			 cultural programs for visitors and the general public;
				(3)to recognize and
			 interpret important events and geographic locations representing key
			 developments in the creation of America, including Native American, Colonial
			 American, European American, and African American heritage;
				(4)to recognize and
			 interpret the effect of the Civil War on the civilian population of the
			 Heritage Area during the war and post-war reconstruction period; and
				(5)to enhance a
			 cooperative management framework to assist the Commonwealth of Virginia, the
			 State of Maryland, the Commonwealth of Pennsylvania, the State of West
			 Virginia, and their units of local government, the private sector, and citizens
			 residing in the Heritage Area in conserving, supporting, enhancing, and
			 interpreting the significant historic, cultural and recreational sites in the
			 Heritage Area.
				4.Journey Through
			 Hallowed Ground National Heritage Area
			(a)EstablishmentThere
			 is hereby established the Journey Through Hallowed Ground National Heritage
			 Area.
			(b)Boundaries
				(1)In
			 generalThe Heritage Area
			 shall consist of the 175-mile region generally following the Route 15 corridor
			 and surrounding areas from Adams County, Pennsylvania, through Frederick
			 County, Maryland, including the Heart of the Civil War Maryland State Heritage
			 Area, looping through Brunswick, Maryland, to Harpers Ferry, West Virginia,
			 back through Loudoun County, Virginia, to the Route 15 corridor and surrounding
			 areas encompassing portions of Loudoun and Prince William Counties, Virginia,
			 then Fauquier County, Virginia, portions of Spotsylvania and Madison Counties,
			 Virginia, and Culpepper, Rappahannock, Orange, and Albemarle Counties,
			 Virginia. The boundaries of the Heritage Area shall include all of those lands
			 and interests as generally depicted on the map titled Journey Through
			 Hallowed Ground National Heritage Area, numbered P90/80,000, and dated
			 October 2006.
				(2)MapThe
			 map referred to in paragraph (1) shall be on file in the appropriate offices of
			 the National Park Service.
				(c)Management
			 entityThe management entity for the Heritage Area shall be The
			 Journey Through Hallowed Ground Partnership, a Virginia nonprofit
			 corporation.
			(d)Board of
			 trusteesThe board of trustees of the management entity shall
			 include representatives from a broad cross-section of the individuals,
			 agencies, organizations, States, and governments that—
				(1)are partners of
			 the management entity; and
				(2)will oversee the
			 development and implementation of the management plan.
				5.Authorities and
			 duties of management entity
			(a)Authorities of
			 the management entity
				(1)Authority to
			 accept fundsThe management
			 entity may accept funds from any Federal source and from States and their
			 political subdivisions, private organizations, nonprofit organizations, or any
			 other person to carry out its authorities and duties under this Act.
				(2)Use of
			 fundsThe management entity may use funds made available under
			 this Act for purposes of preparing, updating, and implementing the management
			 plan. Such purposes may include the following:
					(A)Making grants to,
			 and entering into cooperative agreements with, States and their political
			 subdivisions, private organizations, non-profit organizations or any other
			 person.
					(B)Hiring and
			 compensating staff.
					(C)Entering into
			 contracts for goods, services, and leases for office space.
					(D)Undertaking any
			 other initiatives that advance the purposes of the Heritage Area.
					(b)Management
			 planThe management entity shall develop a management plan for
			 the Heritage Area that—
				(1)presents
			 comprehensive strategies and recommendations for conservation, funding,
			 management, and development of the Heritage Area;
				(2)takes into
			 consideration existing State, county, and local plans and involves residents,
			 public agencies, and private organizations working in the Heritage Area;
				(3)includes a
			 description of actions that units of government and private organizations and
			 individuals have decided to undertake in furtherance of the purposes of this
			 Act;
				(4)specifies the
			 existing and potential sources of funding to protect, support, manage, and
			 develop the Heritage Area;
				(5)includes an inventory of the natural,
			 historical, cultural, architectural, scenic, and recreational resources in the
			 Heritage Area that wish to be preserved, restored, supported, managed,
			 developed, or maintained, because of the national historic significance of the
			 resources;
				(6)includes an
			 analysis of ways in which local, State, and Federal programs may coordinate to
			 promote the purposes of this Act; including recommendations from the
			 Commonwealth of Virginia, the States of Maryland and West Virginia, and the
			 Commonwealth of Pennsylvania (and political subdivisions thereof) for the
			 management, protection, support, and interpretation of the natural, cultural,
			 and historical resources of the Heritage Area;
				(7)identifies
			 appropriate partners and partnerships among Federal, State, and local
			 governments, regional entities, and the private sector in furtherance of the
			 purposes of the Act;
				(8)includes locations
			 for visitor contact and major interpretive facilities;
				(9)includes
			 provisions for appropriate living history demonstrations and battlefield
			 reenactments;
				(10)includes
			 provisions for implementing a continuing program of interpretation for
			 resident, student, and visitor education concerning the resources and values of
			 the Heritage Area;
				(11)includes
			 provisions for a uniform historical marker and wayside exhibit program in the
			 Heritage Area, including a provision for marking, with the consent of the
			 owner, historic structures and properties that are contained within the
			 historic core areas and contribute to the understanding of the Heritage
			 Area;
				(12)includes
			 provisions for the protection and interpretation of the natural, cultural, and
			 historic resources of the Heritage Area consistent with this Act; and
				(13)includes
			 provisions for the development of educational outreach programs for students of
			 all ages to further the understanding of the vast resources within the Heritage
			 Area.
				(c)Deadline for
			 submission; prerequisites
				(1)DeadlineThe
			 management entity shall submit the management plan to the Secretary not later
			 than the end of the three-year period beginning on the date on which funds are
			 first made available for this Act.
				(2)PrerequisitesBefore
			 submitting the management plan to the Secretary, the management entity shall
			 ensure that—
					(A)the Commonwealth
			 of Virginia, the States of Maryland and West Virginia, the Commonwealth of
			 Pennsylvania, and any political subdivision thereof that would be affected by
			 the management plan, receives a copy of the management plan;
					(B)adequate notice of
			 availability of the management plan is provided through publication in
			 appropriate local newspapers in the area of the Heritage Area;
					(C)at least one public hearing is conducted by
			 the management entity at a location within the Heritage Area in each
			 congressional district included in whole or in part in the Heritage Area to
			 review and receive comments on the management plan; and
					(D)a committee made up of elected officials of
			 local governments within the boundaries of the Heritage Area, including mayors,
			 town and county council chairs, and members of borough commissions and boards
			 of supervisors, has had an opportunity to review, comment on, and approve (by
			 majority vote) the management plan.
					(d)Termination of
			 fundingIf a management plan is not submitted to the Secretary in
			 accordance with subsection (c), the Secretary shall not, after the end of the
			 period specified in such subsection, provide any grant or other assistance
			 under this Act with respect to the Heritage Area until a management plan for
			 the Heritage Area is submitted to the Secretary.
			(e)Duties of
			 management entityThe management entity shall—
				(1)give priority to
			 implementing actions set forth in the management plan;
				(2)assist units of
			 government, regional planning organizations, and nonprofit organizations
			 in—
					(A)establishing and
			 maintaining interpretive materials and exhibits in the Heritage Area;
					(B)developing
			 historical and cultural resources and educational programs in the Heritage
			 Area;
					(C)increasing public awareness of and
			 appreciation for the natural, historical, cultural, architectural, scenic, and
			 recreational resources and sites in the Heritage Area;
					(D)the restoration of
			 any historic building relating to the themes of the Heritage Area;
					(E)ensuring that
			 clear signs identifying access points and sites of interest are put in place
			 throughout the Heritage Area; and
					(F)carrying out other
			 actions that the management entity determines to be advisable to fulfill the
			 purposes of this Act;
					(3)encourage by
			 appropriate means economic viability in the Heritage Area consistent with the
			 purposes of this Act;
				(4)consider the
			 interests of diverse governmental, business, nonprofit groups, and individuals
			 within the Heritage Area; and
				(5)for any year in
			 which Federal funds have been provided to implement the management plan—
					(A)conduct public
			 meetings at least annually regarding the implementation of the management
			 plan;
					(B)submit an annual
			 report to the Secretary setting forth accomplishments, expenses and income, and
			 each person to which any grant was made by the management entity in the year
			 for which the report is made; and
					(C)require, for all
			 agreements entered into by the management entity authorizing expenditure of
			 Federal funds by any other person, that the person making the expenditure make
			 available to the management entity for audit all records pertaining to the
			 expenditure of such funds.
					(f)Prohibition on
			 the acquisition of real propertyThe management entity may not use Federal
			 funds received under this Act to acquire real property or any interest in real
			 property. No State or local subdivision of a State shall use any Federal funds
			 received pursuant to this Act to acquire any interest in real property by
			 condemnation or otherwise.
			6.Approval or
			 disapproval of management plan
			(a)Time for
			 consideration; criteriaThe Secretary, in consultation with the
			 Governors of the Commonwealth of Virginia, the States of Maryland and West
			 Virginia, and the Commonwealth of Pennsylvania, shall approve or disapprove a
			 management plan submitted under section 5 not later than 180 days after
			 receiving the plan. In considering the plan, the Secretary shall take into
			 consideration the following criteria:
				(1)The extent to
			 which the management plan, when implemented, would adequately preserve, support
			 and protect the significant historical, cultural and recreational resources of
			 the Heritage Area.
				(2)The level of
			 public participation in the development of the management plan.
				(3)The extent to
			 which the board of trustees of the management entity is representative of the
			 local governments affected and a wide range of interested organizations and
			 citizens.
				(b)Action following
			 disapprovalIf the Secretary disapproves a management plan, the
			 Secretary shall advise the management entity in writing of the reasons for the
			 disapproval and shall make recommendations for revisions in the management
			 plan. The Secretary shall approve or disapprove a proposed revision within 180
			 days after the date it is submitted.
			(c)Approving
			 changesThe Secretary shall
			 review and approve or disapprove any amendment to the management plan that
			 would make a substantial change to the management plan, as determined by the
			 Secretary. The review and approval or disapproval of an amendment shall be
			 conducted in the manner provided under subsections (a) and (b). Funds
			 appropriated under this Act may not be expended to implement the changes made
			 by such an amendment unless and until the Secretary approves the
			 amendment.
			(d)Effect of
			 inactionIf the Secretary does not approve or disapprove the
			 management plan or amendment thereto within 180 days after it is submitted to
			 the Secretary, then the management plan or amendment shall be deemed to have
			 been approved by the Secretary.
			(e)Availability of
			 annual reportsThe management
			 entity shall post each annual report prepared under section 5(e)(5)(B) on a
			 website maintained by the management entity.
			7.Provision of
			 financial and technical assistance
			(a)Overall
			 assistanceUpon the request
			 of the management entity and subject to the availability of appropriations, the
			 Secretary may provide technical and financial assistance to the management
			 entity to carry out its duties under this Act, including updating and
			 implementing the management plan and, prior to approval of the management plan,
			 providing assistance for initiatives.
			(b)Technical
			 assistanceIf the Secretary
			 has the resources available to provide technical assistance to the management
			 entity to carry out its duties under this Act, including updating and
			 implementing the management plan and, prior to approval of the management plan,
			 providing assistance for initiatives, the Secretary shall provide such
			 assistance upon the request of the management entity. Technical assistance
			 provided under this subsection shall be provided on a reimbursable basis,
			 except that this subsection does not preclude the Secretary from providing
			 nonreimbursable assistance under subsection (a).
			(c)PriorityIn
			 assisting the management entity, the Secretary shall give priority to actions
			 that assist in—
				(1)the implementation
			 of the management plan;
				(2)the provision of
			 educational assistance and advice regarding management of the significant
			 historic resources of the region;
				(3)the development
			 and application of techniques promoting the preservation of cultural,
			 recreational and historic properties;
				(4)the preservation,
			 restoration, and reuse of publicly and privately owned historic
			 buildings;
				(5)the design and
			 fabrication of a wide range of interpretive materials based on the management
			 plan, including, among other things, guide brochures, visitor displays,
			 audio-visual, books, interpretive dialogues, interactive exhibits, and
			 educational curriculum materials for public education; and
				(6)the implementation
			 of initiatives prior to approval of the management plan.
				(d)Matching
			 fundsAs a condition of
			 providing financial assistance under this section to the management entity, the
			 Secretary shall require the recipient to provide matching funds in an amount
			 equal to the amount of the financial assistance provided by the Secretary.
			 Recipient matching funds—
				(1)shall be derived
			 from non-Federal sources; and
				(2)may be made in the
			 form of in-kind contributions of goods and services fairly valued.
				8.Duties of other
			 Federal entitiesAny Federal
			 entity conducting or supporting activities directly affecting the Heritage Area
			 shall—
			(1)consult with the
			 Secretary and the management entity with respect to such activities;
			(2)cooperate with the
			 Secretary and the management entity in carrying out their duties under this Act
			 and, to the maximum extent practicable, coordinate such activities with the
			 carrying out of such duties; and
			(3)to the maximum
			 extent practicable, conduct or support such activities in a manner that the
			 management entity determines shall not have an adverse effect on the Heritage
			 Area.
			9.Sunset for grants
			 and other assistanceThe
			 Secretary may not make any grant or provide any other financial assistance
			 under this Act after the expiration of the 15-year period beginning on the date
			 that funds are first made available for this Act.
		10.Requirements for
			 inclusion of private property
			(a)Notification and
			 consent of property owners requiredNo privately owned property shall be
			 preserved, conserved, or promoted under the management plan unless and until
			 the owner of that private property has been—
				(1)notified in
			 writing by the management entity; and
				(2)given written consent to the management
			 entity for such preservation, conservation, or promotion.
				(b)Landowner
			 withdrawalAny owner of private property included within the
			 boundaries of the Heritage Area shall have their property immediately removed
			 from the boundaries by submitting a written request to the management
			 entity.
			(c)Change of
			 ownershipIf private property
			 included within the boundaries of the Heritage Area has been excluded from the
			 Heritage Area or has not been preserved, conserved, or promoted under the
			 management plan because the owner has not given or has withdrawn consent, upon
			 change of ownership of that private property, the management entity may request
			 consent from the new owners.
			11.Private property
			 protection
			(a)Access to
			 private propertyNothing in this Act shall be construed
			 to—
				(1)require any
			 private property owner to allow public access (including Federal, State, or
			 local government access) to such private property; or
				(2)modify any
			 provision of Federal, State, or local law with regard to public access to or
			 use of private property.
				(b)LiabilityDesignation
			 of the Heritage Area shall not be considered to create any liability, or to
			 have any effect on any liability under any other law, of any private property
			 owner with respect to any persons injured on such private property.
			(c)Recognition of
			 authority to control land useNothing in this Act shall be construed to
			 modify the authority of Federal, State, or local governments to regulate land
			 use, including the authority of Federal, State, and local governments to make
			 safety improvements or increase the capacity of existing roads or to construct
			 new roads.
			(d)Participation of
			 private property owners in heritage areaNothing in this Act
			 shall be construed to require the owner of any private property located within
			 the boundaries of the Heritage Area to participate in or be associated with the
			 Heritage Area.
			(e)Effect of
			 establishmentThe boundaries designated for the Heritage Area
			 represent the area within which Federal funds appropriated for the purpose of
			 this Act may be expended. The establishment of the Heritage Area and its
			 boundaries shall not be construed to provide any nonexisting regulatory
			 authority on land use within the Heritage Area or its viewshed by the
			 Secretary, the National Park Service, or the management entity.
			12.Use of Federal
			 funds from other sourcesNothing in this Act shall preclude the
			 management entity from using Federal funds available under Acts other than this
			 Act for the purposes for which those funds were authorized.
		13.Authorization of
			 appropriations
			(a)Authorization of
			 appropriationsSubject to subsection (b), there are authorized to
			 be appropriated to carry out this Act not more than $1,000,000 for any fiscal
			 year. Funds so appropriated shall remain available until expended.
			(b)Limitation on
			 total amounts appropriatedNot more than $10,000,000 may be
			 appropriated to carry out this Act.
			
	
		1.Short titleThis Act may be cited as the
			 Journey Through Hallowed Ground
			 National Heritage Area Act.
		2.DefinitionsIn this Act:
			(1)Heritage
			 areaThe term Heritage Area means the Journey
			 Through Hallowed Ground National Heritage Area.
			(2)Management
			 entityThe term management entity means The Journey
			 Through Hallowed Ground Partnership, a Virginia nonprofit corporation referred
			 to in section 3(c), or its successor entity.
			(3)Management
			 planThe term management plan means the management
			 plan for the Heritage Area.
			(4)PartnerThe
			 term partner means—
				(A)a Federal, State, or
			 local governmental entity; and
				(B)an organization, private
			 industry, or individual involved in promoting the conservation and preservation
			 of the historical, cultural, and recreational resources of the Heritage
			 Area.
				(5)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			3.Journey Through Hallowed
			 Ground National Heritage Area
			(a)EstablishmentThere
			 is hereby established the Journey Through Hallowed Ground National Heritage
			 Area.
			(b)Boundaries
				(1)In
			 generalThe Heritage Area
			 shall consist of the 175-mile region generally following the Route 15 corridor
			 and surrounding areas, as generally depicted on the map entitled Journey
			 Through Hallowed Ground National Heritage Area, numbered P90/80,000,
			 and dated October 2006.
				(2)MapThe
			 map referred to in paragraph (1) shall be on file in the appropriate offices of
			 the National Park Service.
				(c)Management
			 entityThe management entity for the Heritage Area shall be The
			 Journey Through Hallowed Ground Partnership, a Virginia nonprofit
			 corporation.
			(d)Board of
			 trusteesThe board of trustees of the management entity shall
			 include representatives from a broad cross-section of the individuals,
			 agencies, organizations, States, and governments that—
				(1)are partners of the
			 management entity; and
				(2)will oversee the
			 development and implementation of the management plan.
				4.Authorities and duties
			 of management entity
			(a)Authorities of the
			 management entity
				(1)Authority to accept
			 fundsThe management entity
			 may accept funds from any Federal source and from States and their political
			 subdivisions, private organizations, nonprofit organizations, or any other
			 person to carry out its authorities and duties under this Act.
				(2)Use of
			 fundsThe management entity may use funds made available under
			 this Act for purposes of preparing, updating, and implementing the management
			 plan. Such purposes may include the following:
					(A)Making grants to, and
			 entering into cooperative agreements with, States and their political
			 subdivisions, private organizations, non-profit organizations or any other
			 person.
					(B)Hiring and compensating
			 staff.
					(C)Entering into contracts
			 for goods, services, and leases for office space.
					(D)Undertaking any other
			 initiatives that advance the purposes of the Heritage Area that are recommended
			 in the management plan.
					(b)Management
			 planThe management entity shall develop a management plan for
			 the Heritage Area that—
				(1)presents comprehensive
			 strategies and recommendations for conservation, funding, management, and
			 development of the Heritage Area;
				(2)takes into consideration
			 existing State, county, and local plans and involves residents, public
			 agencies, and private organizations working in the Heritage Area;
				(3)includes a description of
			 actions that units of government and private organizations and individuals have
			 decided to undertake in furtherance of the purposes of this Act;
				(4)specifies the existing
			 and potential sources of funding to protect, support, manage, and develop the
			 Heritage Area;
				(5)includes an inventory of the natural,
			 historical, cultural, architectural, scenic, and recreational resources in the
			 Heritage Area that wish to be preserved, restored, supported, managed,
			 developed, or maintained, because of the national historic significance of the
			 resources;
				(6)includes an analysis of
			 ways in which local, State, and Federal programs may coordinate to promote the
			 purposes of this Act; including recommendations from the Commonwealth of
			 Virginia, the States of Maryland and West Virginia, and the Commonwealth of
			 Pennsylvania (and political subdivisions thereof) for the management,
			 protection, support, and interpretation of the natural, cultural, and
			 historical resources of the Heritage Area;
				(7)identifies appropriate
			 partners and partnerships among Federal, State, and local governments, regional
			 entities, and the private sector in furtherance of the purposes of the
			 Act;
				(8)includes locations for
			 visitor contact and major interpretive facilities;
				(9)includes provisions for
			 appropriate living history demonstrations and battlefield reenactments;
				(10)includes provisions for
			 implementing a continuing program of interpretation for resident, student, and
			 visitor education concerning the resources and values of the Heritage
			 Area;
				(11)includes provisions for
			 a uniform historical marker and wayside exhibit program in the Heritage Area,
			 including a provision for marking, with the consent of the owner, historic
			 structures and properties that are contained within the historic core areas and
			 contribute to the understanding of the Heritage Area;
				(12)includes provisions for
			 the protection and interpretation of the natural, cultural, and historic
			 resources of the Heritage Area consistent with this Act; and
				(13)includes provisions for
			 the development of educational outreach programs for students of all ages to
			 further the understanding of the vast resources within the Heritage
			 Area.
				(c)Deadline for
			 submission; prerequisites
				(1)DeadlineThe
			 management entity shall submit the management plan to the Secretary not later
			 than the end of the three-year period beginning on the date on which funds are
			 first made available for this Act.
				(2)PrerequisitesBefore
			 submitting the management plan to the Secretary, the management entity shall
			 ensure that—
					(A)the Commonwealth of
			 Virginia, the States of Maryland and West Virginia, the Commonwealth of
			 Pennsylvania, and any political subdivision thereof that would be affected by
			 the management plan, receives a copy of the management plan;
					(B)adequate notice of
			 availability of the management plan is provided through publication in
			 appropriate local newspapers in the area of the Heritage Area;
					(C)at least one public hearing is conducted by
			 the management entity at a location within the Heritage Area in each
			 congressional district included in whole or in part in the Heritage Area to
			 review and receive comments on the management plan; and
					(D)a committee made up of elected officials of
			 local governments within the boundaries of the Heritage Area, including mayors,
			 town and county council chairs, and members of borough commissions and boards
			 of supervisors, has had an opportunity to review, comment on, and approve (by
			 majority vote) the management plan.
					(d)Termination of
			 fundingIf a management plan is not submitted to the Secretary in
			 accordance with subsection (c), the Secretary shall not, after the end of the
			 period specified in such subsection, provide any grant or other assistance
			 under this Act with respect to the Heritage Area until a management plan for
			 the Heritage Area is submitted to the Secretary.
			(e)Duties of management
			 entityThe management entity shall—
				(1)give priority to
			 implementing actions set forth in the management plan;
				(2)assist units of
			 government, regional planning organizations, and nonprofit organizations
			 in—
					(A)establishing and
			 maintaining interpretive materials and exhibits in the Heritage Area;
					(B)developing historical and
			 cultural resources and educational programs in the Heritage Area;
					(C)increasing public awareness of and
			 appreciation for the natural, historical, cultural, architectural, scenic, and
			 recreational resources and sites in the Heritage Area;
					(D)the restoration of any
			 historic building relating to the themes of the Heritage Area;
					(E)ensuring that clear signs
			 identifying access points and sites of interest are put in place throughout the
			 Heritage Area; and
					(F)carrying out other
			 actions that the management entity determines to be advisable to fulfill the
			 purposes of this Act;
					(3)encourage by appropriate
			 means economic viability in the Heritage Area consistent with the purposes of
			 this Act;
				(4)consider the interests of
			 diverse governmental, business, nonprofit groups, and individuals within the
			 Heritage Area; and
				(5)for any year in which
			 Federal funds have been provided to implement the management plan—
					(A)conduct public meetings
			 at least annually regarding the implementation of the management plan;
					(B)submit an annual report
			 to the Secretary setting forth accomplishments, expenses and income, and each
			 person to which any grant was made by the management entity in the year for
			 which the report is made; and
					(C)require, for all
			 agreements entered into by the management entity authorizing expenditure of
			 Federal funds by any other person, that the person making the expenditure make
			 available to the management entity for audit all records pertaining to the
			 expenditure of such funds.
					(f)Prohibition on the
			 acquisition of real propertyThe management entity may not use Federal
			 funds received under this Act to acquire real property or any interest in real
			 property. No State or local subdivision of a State shall use any Federal funds
			 received pursuant to this Act to acquire any interest in real property by
			 condemnation or otherwise.
			5.Approval or disapproval
			 of management plan
			(a)Time for consideration;
			 criteriaThe Secretary, in consultation with the Governors of the
			 Commonwealth of Virginia, the States of Maryland and West Virginia, and the
			 Commonwealth of Pennsylvania, shall approve or disapprove a management plan
			 submitted under section 4 not later than 180 days after receiving the plan. In
			 considering the plan, the Secretary shall take into consideration the following
			 criteria:
				(1)The extent to which the
			 management plan, when implemented, would adequately preserve, support and
			 protect the significant historical, cultural and recreational resources of the
			 Heritage Area.
				(2)The level of public
			 participation in the development of the management plan.
				(3)The extent to which the
			 board of trustees of the management entity is representative of the local
			 governments affected and a wide range of interested organizations and
			 citizens.
				(b)Action following
			 disapprovalIf the Secretary disapproves a management plan, the
			 Secretary shall advise the management entity in writing of the reasons for the
			 disapproval and shall make recommendations for revisions in the management
			 plan. The Secretary shall approve or disapprove a proposed revision within 180
			 days after the date it is submitted.
			(c)Approving
			 changesThe Secretary shall
			 review and approve or disapprove any amendment to the management plan that
			 would make a substantial change to the management plan, as determined by the
			 Secretary. The review and approval or disapproval of an amendment shall be
			 conducted in the manner provided under subsections (a) and (b). Funds
			 appropriated under this Act may not be expended to implement the changes made
			 by such an amendment unless and until the Secretary approves the
			 amendment.
			(d)Availability of annual
			 reportsThe management entity
			 shall post each annual report prepared under section 4(e)(5)(B) on a website
			 maintained by the management entity.
			6.Provision of financial
			 and technical assistance
			(a)Overall
			 assistanceUpon the request
			 of the management entity and subject to the availability of appropriations, the
			 Secretary may provide technical and financial assistance to the management
			 entity to carry out its duties under this Act, including updating and
			 implementing the management plan and, prior to approval of the management plan,
			 providing assistance for initiatives.
			(b)Technical
			 assistance
				(1)In
			 generalThe Secretary, on
			 request of the management entity, may provide technical assistance to the
			 management entity to carry out the duties of the management entity under this
			 Act, including updating and implementing the management plan and, prior to
			 approval of the management plan, providing assistance for initiatives.
				(2)LimitationTechnical assistance provided under this
			 subsection shall be provided on a reimbursable basis, except that this
			 subsection does not preclude the Secretary from providing nonreimbursable
			 assistance under subsection (a).
				(c)PriorityIn
			 assisting the management entity, the Secretary shall give priority to actions
			 that assist in—
				(1)the implementation of the
			 management plan;
				(2)the provision of
			 educational assistance and advice regarding management of the significant
			 historic resources of the region;
				(3)the development and
			 application of techniques promoting the preservation of cultural, recreational
			 and historic properties;
				(4)the preservation,
			 restoration, and reuse of publicly and privately owned historic
			 buildings;
				(5)the design and
			 fabrication of a wide range of interpretive materials based on the management
			 plan, including, among other things, guide brochures, visitor displays,
			 audio-visual, books, interpretive dialogues, interactive exhibits, and
			 educational curriculum materials for public education; and
				(6)the implementation of
			 initiatives prior to approval of the management plan.
				(d)Matching
			 fundsAs a condition of
			 providing financial assistance under this section to the management entity, the
			 Secretary shall require the recipient to provide matching funds in an amount
			 equal to the amount of the financial assistance provided by the Secretary.
			 Recipient matching funds—
				(1)shall be derived from
			 non-Federal sources; and
				(2)may be made in the form
			 of in-kind contributions of goods and services fairly valued.
				7.Duties of other Federal
			 entitiesAny Federal entity
			 conducting or supporting activities directly and significantly affecting the
			 Heritage Area shall—
			(1)consult with the
			 Secretary and the management entity with respect to the activities;
			(2)cooperate with the
			 Secretary and the management entity in carrying out the duties of the Secretary
			 and the management entity under this Act and, to the maximum extent
			 practicable, coordinate the activities with the carrying out of the duties;
			 and
			(3)to the maximum extent
			 practicable, conduct or support the activities in a manner that shall not have
			 an adverse effect on the Heritage Area.
			8.Private property and
			 regulatory protectionsNothing
			 in this Act—
			(1)abridges the rights of
			 any property owner (whether public or private), including the right to refrain
			 from participating in any plan, project, program, or activity conducted within
			 the Heritage Area;
			(2)requires any property
			 owner to permit public access (including access by Federal, State, or local
			 agencies) to the property of the property owner, or to modify public access or
			 use of property of the property owner under any other Federal, State, or local
			 law;
			(3)alters any duly adopted
			 land use regulation, approved land use plan, or other regulatory authority of
			 any Federal, State or local agency, or conveys any land use or other regulatory
			 authority to the management entity;
			(4)authorizes or implies the
			 reservation or appropriation of water or water rights;
			(5)diminishes the authority
			 of the State to manage fish and wildlife, including the regulation of fishing
			 and hunting within the Heritage Area; or
			(6)creates any liability, or
			 affects any liability under any other law, of any private property owner with
			 respect to any person injured on the private property.
			9.Evaluation;
			 report
			(a)In
			 generalNot later than 3 years before the date on which authority
			 for Federal funding terminates for the Heritage Area, the Secretary
			 shall—
				(1)conduct an evaluation of
			 the accomplishments of the Heritage Area; and
				(2)prepare a report in
			 accordance with subsection (c).
				(b)EvaluationAn
			 evaluation conducted under subsection (a)(1) shall—
				(1)assess the progress of
			 the management entity with respect to—
					(A)accomplishing the
			 purposes of the authorizing legislation for the Heritage Area; and
					(B)achieving the goals and
			 objectives of the approved management plan for the Heritage Area;
					(2)analyze the Federal,
			 State, local, and private investments in the Heritage Area to determine the
			 leverage and impact of the investments; and
				(3)review the management
			 structure, partnership relationships, and funding of the Heritage Area for
			 purposes of identifying the critical components for sustainability of the
			 Heritage Area.
				(c)Report
				(1)In
			 generalBased on the evaluation conducted under subsection
			 (a)(1), the Secretary shall prepare a report that includes recommendations for
			 the future role of the National Park Service, if any, with respect to the
			 Heritage Area.
				(2)Required
			 analysisIf the report prepared under paragraph (1) recommends
			 that Federal funding for the Heritage Area be reauthorized, the report shall
			 include an analysis of—
					(A)ways in which Federal
			 funding for the Heritage Area may be reduced or eliminated; and
					(B)the appropriate time
			 period necessary to achieve the recommended reduction or elimination.
					(3)Submission to
			 congressOn completion of the report, the Secretary shall submit
			 the report to—
					(A)the Committee on Energy
			 and Natural Resources of the Senate; and
					(B)the Committee on Natural
			 Resources of the House of Representatives.
					10.Use of Federal funds
			 from other sourcesNothing in
			 this Act shall preclude the management entity from using Federal funds
			 available under Acts other than this Act for the purposes for which those funds
			 were authorized.
		11.Sunset for grants and
			 other assistanceThe Secretary
			 may not make any grant or provide any other financial assistance under this Act
			 after the expiration of the 15-year period beginning on the date of enactment
			 of this Act.
		12.Authorization of
			 appropriations
			(a)Authorization of
			 appropriationsSubject to subsection (b), there are authorized to
			 be appropriated to carry out this Act not more than $1,000,000 for any fiscal
			 year. Funds so appropriated shall remain available until expended.
			(b)Limitation on total
			 amounts appropriatedNot more
			 than $10,000,000 may be appropriated to carry out this Act.
			
	
		January 17, 2007
		Reported with an amendment
	
